UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4380


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JUNIOR BLUE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-cr-00117-BR-1)


Submitted:   March 26, 2014                 Decided:   April 2, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William         Junior       Blue    pleaded        guilty      without       a    plea

agreement to possession with intent to distribute cocaine base,

in violation of 21 U.S.C. § 841 (2012), possession of a firearm

by    a    convicted      felon,       in    violation        of    18    U.S.C.       § 922(g)(1)

(2012), and possession of a firearm in furtherance of a drug

trafficking         crime,       in    violation         of   18    U.S.C.       § 924(c)(1)(A)

(2012),       and        was     sentenced         to     a    total        of     111       months’

imprisonment.             Blue    appeals          his    sentence,        arguing       that     the

district court procedurally erred in determining that it lacked

the authority to grant a downward variance.                              We affirm.

               We review a sentence imposed by a district court under

a    deferential         abuse    of    discretion         standard.            Gall    v.    United

States, 552 U.S. 38, 45-46 (2007); United States v. Lynn, 592

F.3d 572, 581 (4th Cir. 2010).                           Contrary to Blue’s assertion,

our       review    of    the    record       confirms        that       the     district        court

exercised          its    discretion         in    declining        to     vary    downward         in

sentencing Blue.               We therefore conclude that the district court

did not commit the procedural error alleged by Blue.

               Accordingly, we affirm the district court’s judgment.

We    dispense       with      oral     argument         because     the       facts    and      legal

contentions         are    adequately         presented       in     the       materials      before

this court and argument would not aid the decisional process.

                                                                                          AFFIRMED

                                                   2